                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

LYNN PLEXICO,                                    §
                       Plaintiff,                §
                                                 §
vs.                                              §    CIVIL ACTION 0:18-2774-MGL
                                                 §
WHITNEY SCOTT,                                   §
                       Defendant.                §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
 AND REMANDING THE CASE TO THE YORK COUNTY MAGISTRATE’S COURT

       Plaintiff Lynn Plexico filed this landlord/tenant case against Defendant Whitney Scott in the

York County Magistrate’s Court due to Scott’s purported failure to pay rent. Scott subsequently

removed the action to this Court. Both Plexico and Whitney are self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting this case be remanded to the York County Magistrate’s

Court. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the

District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 19, 2018. Neither party filed any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court this action is REMANDED to the York County Magistrate’s Court.

       IT IS SO ORDERED.

       Signed this 28th day of November, 2018, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE

                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                  2
